DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2022 have being considered by the examiner.


Reason for Allowance

Claims 1-3, 6-7, and 9-10, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 01/30/2022 and a thorough search the closest prior arts Cok (US 2004/0212603 A1), in view of Hotelling et al. (US 2006/0161871 A1), and in further view of HUANG et al. (US 2017/0115823 A1), and in further view of Lin et al. (US 2010/0039398 A1), and in further view of Wei et al. (Patent No.: US 9,423,830 B1), and in further view of Van Genechten et al. (US 2009/0002340 A1), and in further view of Kukulj  (US 2012/0223916 A1), and in further view of Deane (US 2008/0273019 A1), and in further view of Bergstrom (US 2016/0216844 A1), and in further view of Chen et al. (US 2006/0132454 A1), and in further view of McCreary et al. (US 2005/0104860 A1), and in further view of Kasai (US 2010/0066704 A1),  and in further view of KIM et al. (US 2017/0277323 A1), and in further view of King et al. (US 2011/0122091 A1), and in further view of PARK et al. (US 2010/0097348 A1), and in further view of Powell et al. (US 2011/0043490 A1), and in further view of SUGIYAMA (US 2015/0131010 A1), and in further view of UVNAS (US 2015/0053850 A1), and in further view of Goertz (US 2004/0263482 A1), and in further view of Bergstrom (Patent No.: US 4,254,333 A),  and in further view of DIORIO (US 2016/0095173 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the predetermined first angles and the predetermined second angle each range from 300 to 600, as claimed in claim 1. 

With regards to independent claim 6, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
each of the light receiving units receives only the reflected optical signal having a pulse period the same as that of the optical signal emitted by its corresponding light emitting unit, as claimed in claim 6. 

The dependent claims 2-3, 7, and 9-10, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628